13 A.3d 871 (2011)
205 N.J. 105
In the Matter of Michael David HALBFISH, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-56 September Term 2010, 067367
Supreme Court of New Jersey.
March 10, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-250, concluding that MICHAEL DAVID HALBFISH of PISCATAWAY, who was admitted to the bar of this State in 1997, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed), RPC 1.15(b) (failure to promptly deliver funds to client or third party), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MICHAEL DAVID HALBFISH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.